Exhibit 10.1

BIOJECT MEDICAL TECHNOLOGIES INC.

RESTATED 1992 STOCK INCENTIVE PLAN*

(AS AMENDED AS OF SEPTEMBER 13, 2001, MARCH 13, 2003

APRIL 26, 2005, [AND] MARCH 8, 2007 AND MARCH 31, 2010)

1. Purpose. The purpose of this Restated 1992 Stock Incentive Plan (the “Plan”)
is to enable Bioject Medical Technologies Inc., an Oregon corporation (the
“Company”), to attract and retain the services of (a) selected employees,
officers and directors of the Company or of any parent or subsidiary corporation
of the Company, and (b) selected nonemployee agents, consultants, advisers and
independent contractors of the Company or any parent or subsidiary.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
paragraph 10, up to [3,900,000] 5,400,000 shares of Common Stock of the Company
(the “Shares”) shall be offered and issued under the Plan. If an option or a
stock appreciation right granted under the Plan expires, terminates or is
cancelled, the unissued Shares subject to such option or stock appreciation
right shall again be available under the Plan. If Shares sold or awarded as a
bonus under the Plan are forfeited to the Company or repurchased by the Company,
the number of Shares forfeited or repurchased shall again be available under the
Plan.

3. Effective Date and Duration of Plan.

(a) Effective Date. The Plan shall become effective when adopted by the Board of
Directors of the Company (the “Board”). However, no option granted under the
Plan shall become exercisable until the Plan is approved by the affirmative vote
of the holders of a majority of the Common Stock of the Company represented at a
shareholder meeting at which a quorum is present, and any such awards under the
Plan prior to such approval shall be conditioned on and subject to such
approval. Subject to this limitation, options and stock appreciation rights may
be granted and Shares may be awarded as bonuses or sold under the Plan at any
time after the effective date and before termination of the Plan.

(b) Duration. No options or stock appreciation rights may be granted under the
Plan, no stock bonuses may be awarded under the Plan, and no Shares may be sold
pursuant to paragraph 8 of the Plan on or after [June 30, 2010] June 9, 2020.
However, the Plan shall continue in effect until all Shares available for
issuance under the Plan have been issued and all restrictions on such Shares
have lapsed. The Board may suspend or terminate the Plan at any time, except
with respect to options, stock appreciation rights and Shares subject to
restrictions then outstanding under the Plan. Termination shall not affect any
outstanding options, stock appreciation rights, any right of the Company to
repurchase Shares or the forfeitability of Shares issued under the Plan.

4. Administration.

(a) The Plan shall be administered by a committee appointed by the Board
consisting of not less than two directors (the “Committee”). The Committee shall
determine and designate from time to time the individuals to whom awards shall
be made, the amount of the awards, and the other terms and conditions of the
awards; provided, however, that only the Board may amend or terminate the Plan
as provided in paragraphs 3 and 13. At any time when the officers and directors
of the Company are subject to Section 16(b) of the Securities Exchange Act of
1934

 

* Text in brackets and italics is to be deleted; text in bold and underline is
new.

 

1



--------------------------------------------------------------------------------

(the “Exchange Act”), the Committee shall consist solely of “non-employee”
directors as such term is defined from time to time in SEC Rule 16b-3(b)(3)(i)
or successor rule.

(b) Subject to the provisions of the Plan, the Committee may from time to time
adopt and amend rules and regulations relating to administration of the Plan,
advance the lapse of any waiting period, accelerate any vesting or exercise
date, waive or modify any restriction applicable to Shares (except those
restrictions imposed by law) and make all other determinations in the judgment
of the Committee necessary or desirable for the administration of the Plan. The
interpretation and construction of the provisions of the Plan and related
agreements by the Committee shall be final and conclusive. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any related agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

(c) Notwithstanding anything to the contrary contained in this paragraph 4, the
Board of Directors may delegate to the Chief Executive Officer of the Company,
as a one-member committee of the Board of Directors, the authority to grant
awards to any eligible employee who is not, at the time of such grant, subject
to the reporting requirements and liability provisions contained in Section 16
of the Securities Exchange Act of 1934 and the regulations thereunder.

5. Types of Awards; Eligibility. The Committee may, from time to time, take the
following actions under the Plan: (i) grant Incentive Stock Options as defined
in Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), as
provided in paragraph 6(b); (ii) grant options other than Incentive Stock
Options (“Nonstatutory Stock Options”) as provided in paragraph 6(c);
(iii) award stock bonuses as provided in paragraph 7; (iv) sell Shares as
provided in paragraph 8; and (v) grant stock appreciation rights as provided in
paragraph 9. Any such awards may be made to employees (including employees who
are officers or directors) of the Company or of any parent or subsidiary
corporation of the Company, and to other individuals described in paragraph 1
who the Committee believes have made or will make an important contribution to
the Company or its parent or subsidiaries; provided, however, that only
employees of the Company or a parent or subsidiary shall be eligible to receive
Incentive Stock Options under the Plan. The Committee shall select the
individuals to whom awards shall be made and shall specify the action taken with
respect to each individual to whom an award is made under the Plan. At the
discretion of the Committee, an individual may be given an election to surrender
an award in exchange for the grant of a new award. No employee may be granted
options or stock appreciation rights under the Plan for more than 200,000 shares
of Common Stock in any calendar year.

6. Option Grants.

(a) Grant. Each option granted under the Plan shall be evidenced by a stock
option agreement in such form as the Committee shall prescribe from time to time
in accordance with the Plan. With respect to each option grant, the Committee
shall determine the number of Shares subject to the option, the option price,
the period of the option, and the time or times at which the option may be
exercised and whether the option is an Incentive Stock Option or a Nonstatutory
Stock Option.

(b) Incentive Stock Options. Incentive Stock Options granted under the Plan
shall be subject to the following terms and conditions:

(i) No employee may be granted Incentive Stock Options under the Plan such that
the aggregate fair market value, on the date of grant, of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
that employee during any calendar year under the Plan and under any other
incentive stock option plan (within the meaning of Section 422 of the Code) of
the

 

2



--------------------------------------------------------------------------------

Company or of any parent or subsidiary corporation of the Company exceeds
$100,000.

(ii) An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary corporation of
the Company only if the option price is at least 110 percent of the fair market
value, as described in paragraph 6(b)(iv), of the Shares subject to the option
on the date it is granted, and the option by its terms is not exercisable more
than five years from the date of grant.

(iii) Subject to paragraphs 6(b)(ii) and 6(d), Incentive Stock Options granted
under the Plan shall continue in effect for the period fixed by the Committee,
except that no Incentive Stock Option shall be exercisable more than 10 years
from the date of grant.

(iv) The option price per Share shall be determined by the Committee at the time
of grant. Subject to paragraph 6(b)(ii), the option price shall not be less than
100 percent of the fair market value of the Shares covered by the Incentive
Stock Option at the date the option is granted. The fair market value shall be
deemed to be the average of the closing bid and asked prices for the Common
Stock of the Company as reported on the National Association of Securities
Dealers, Inc. Automated Quotation System on the day preceding the day the option
is granted, or if there has been no sale on that date, on the last preceding
date on which a sale occurred, or such other reported value of the Common Stock
of the Company as shall be specified by the Committee.

(v) The Committee may at any time without the consent of the optionee convert an
Incentive Stock Option into a Nonstatutory Stock Option.

(c) Nonstatutory Stock Options. Nonstatutory Stock Options shall be subject to
the following additional terms and conditions:

(i) The option price for Nonstatutory Stock Options shall be determined by the
Committee at the time of grant. The option price may not be less than 75 percent
of the fair market value of the Shares covered by the Nonstatutory Stock Option
on the date of grant. The fair market value of the Shares covered by a
Nonstatutory Stock Option shall be determined pursuant to paragraph 6(b)(iv).

(ii) Nonstatutory Stock Options granted under the Plan shall continue in effect
for the period fixed by the Committee.

(d) Exercise of Options. Except as provided in paragraphs 6(e) and (f) or as
determined by the Committee, no option granted under the Plan may be exercised
unless at the time of such exercise the optionee is employed by or in the
service of the Company or any parent or subsidiary corporation of the Company
and shall have been so employed or have provided such service continuously since
the date such option was granted. Absence on leave or on account of illness or
disability under rules established by the Committee shall not, however, be
deemed an interruption of employment for purposes of the Plan. Unless otherwise
determined by the Committee, vesting of options shall not continue during an
absence on leave (including an extended illness) or on account of disability.
Except as provided in paragraphs 6(f), 10 and 11, options granted under the Plan
may vest and be exercised from time to time over the period stated in each
option in such amounts and at such times as shall be prescribed by the
Committee, provided that options shall not be exercised for fractional shares.
Unless otherwise determined by the Committee, if the optionee

 

3



--------------------------------------------------------------------------------

does not exercise an option in any one year with respect to the full number of
Shares to which the optionee is entitled in that year, the optionee’s rights
shall be cumulative and the optionee may purchase those Shares in any subsequent
year during the term of the option.

(e) Restrictions on Transfer. Each option granted under the Plan by its terms
shall be nonassignable and nontransferable by the optionee, either voluntarily
or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the optionee’s domicile at the time of
death, and each option by its terms shall be exercisable during the optionee’s
lifetime only by the optionee; provided, however, that, with the consent of the
Committee, which consent may be withheld in its sole discretion or conditioned
on such requirements as the Committee shall deem appropriate, an officer or
director of the Company who is subject to Section 16(b) of the Exchange Act may
assign or transfer without consideration all or any portion of a Nonstatutory
Stock Option granted under the Plan to such officer’s or director’s spouse (or
former spouse) pursuant to a qualified domestic relations order. The holder of
any Nonstatutory Stock Option that has been transferred pursuant to this
paragraph 6(e) may be subject to treatment under tax and securities laws with
respect to the transferred option which differs from the treatment to which the
applicable officer or director was subject with respect to the option prior to
the transfer.

(f) Termination of Employment or Service.

(i) In the event the employment or service of the optionee by the Company or a
parent or subsidiary corporation of the Company terminates for any reason other
than because of death or physical disability, the option may be exercised at any
time prior to the expiration date of the option or the expiration of three
months (one year in the case of officers and two years in the case of directors)
after the date of such termination, whichever is the shorter period, but only if
and to the extent the optionee was entitled to exercise the option at the date
of such termination.

(ii) In the event of the termination of the optionee’s employment or service
with the Company or a parent or subsidiary corporation of the Company because
the optionee becomes disabled (within the meaning of Section 22(e)(3) of the
Code), the option may be exercised at any time prior to the expiration date of
the option or the expiration of one year after the date of such termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of such termination.

(iii) In the event of the death of an optionee while employed by or providing
service to the Company or a parent or subsidiary corporation of the Company, the
option may be exercised at any time prior to the expiration date of the option
or the expiration of one year after the date of such death, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option on the date of death, and only by the person or persons to
whom such optionee’s rights under the option shall pass by the optionee’s will
or by the laws of descent and distribution of the state or country of domicile
at the time of death.

(iv) The Committee, at the time of grant or at any time thereafter, may extend
the three-month and one-year expiration periods any length of time not later
than the original expiration date of the option, and may increase the portion of
an option that is exercisable, subject to such terms and conditions as the
Committee may determine.

(v) To the extent that the option of any deceased optionee or of any optionee
whose employment or service terminates is not exercised within the

 

4



--------------------------------------------------------------------------------

applicable period, all further rights to purchase Shares pursuant to such option
shall cease and terminate.

(g) Purchase of Shares. Unless the Committee determines otherwise, Shares may be
acquired pursuant to an option only upon receipt by the Company of notice in
writing from the optionee of the optionee’s intention to exercise, specifying
the number of Shares as to which the optionee desires to exercise the option and
the date on which the optionee desires to complete the transaction, and, if
required to comply with the Securities Act of 1933, as amended, or state
securities laws, the notice shall include a representation that it is the
optionee’s present intention to acquire the Shares for investment and not with a
view to distribution. The certificates representing the Shares shall bear any
legends required by the Committee. Unless the Committee determines otherwise, on
or before the date specified for completion of the purchase of Shares pursuant
to an option, the optionee must have paid the Company the full purchase price of
such Shares in cash (including, with the consent of the Committee, cash that may
be the proceeds of a loan from the Company), or, with the consent of the
Committee, in whole or in part, in Shares valued at fair market value, as
determined pursuant to paragraph 6(b)(iv). Unless the Committee determines
otherwise, all payments made to the Company in connection with the exercise of
an option must be made by a certified or cashier’s bank check or by the transfer
of immediately available federal funds. No Shares shall be issued until full
payment therefor has been made. With the consent of the Committee, an optionee
may request the Company to apply automatically the Shares to be received upon
the exercise of a portion of a stock option (even though stock certificates have
not yet been issued) to satisfy the purchase price for additional portions of
the option. Each optionee who has exercised an option shall immediately upon
notification of the amount due, if any, pay to the Company in cash amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements. If additional withholding is or becomes required beyond any amount
deposited before delivery of the certificates, the optionee shall pay such
amount to the Company on demand. If the optionee fails to pay the amount
demanded, the Company or any parent or subsidiary corporation of the Company may
withhold that amount from other amounts payable to the optionee by the Company
or the parent or subsidiary corporation, including salary, subject to applicable
law. With the consent of the Committee, an optionee may deliver Shares to the
Company to satisfy the withholding obligation.

7. Stock Bonuses. The Committee may award Shares under the Plan as stock
bonuses. Shares awarded as a stock bonus shall be subject to such terms,
conditions, and restrictions as shall be determined by the Committee, all of
which shall be evidenced in a writing signed by the recipient prior to receiving
the bonus Shares. The Committee may not require the recipient to pay any
monetary consideration other than amounts necessary to satisfy tax withholding
requirements. The certificates representing the Shares awarded shall bear any
legends required by the Committee. The Company may require any recipient of a
stock bonus to pay to the Company in cash upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company or any parent or
subsidiary corporation of the Company may withhold that amount from other
amounts payable to the recipient by the Company or the parent or subsidiary
corporation, including salary, subject to applicable law. With the consent of
the Committee, a recipient may deliver Shares to the Company to satisfy the
withholding obligation.

8. Stock Sales. The Committee may issue Shares under the Plan for such
consideration (including promissory notes and services) as determined by the
Committee, provided that in no event shall the consideration be less than 75
percent of the fair market value of the Shares at the time of issuance,
determined pursuant to paragraph 6(b)(iv). Shares issued under this paragraph 8
shall be subject to the terms, conditions and restrictions determined by the
Committee. The restrictions may include restrictions concerning transferability,
repurchase by the Company and forfeiture of the Shares issued, together with
such other restrictions as may be determined by the Committee. The certificates
representing the Shares shall bear any legends required by the Committee. The
Company may require any purchaser of stock issued under this paragraph 8 to pay

 

5



--------------------------------------------------------------------------------

to the Company in cash upon demand amounts necessary to satisfy any applicable
federal, state or local tax withholding requirements. If the purchaser fails to
pay the amount demanded, the Company or any parent or subsidiary corporation of
the Company may withhold that amount from other amounts payable to the purchaser
by the Company or any parent or subsidiary corporation, including salary,
subject to applicable law. With the consent of the Committee, a purchaser may
deliver Shares to the Company to satisfy the withholding obligation.

9. Stock Appreciation Rights.

(a) Grant. Stock appreciation rights may be granted under the Plan by the
Committee, subject to such rules, terms, and conditions as the Committee
prescribes.

(b) Exercise.

(i) A stock appreciation right shall be exercisable only at the time or times
established by the Committee. If a stock appreciation right is granted in
connection with an option, the stock appreciation right shall be exercisable
only to the extent and on the same conditions that the related option could be
exercised. Upon exercise of a stock appreciation right, any option or portion
thereof to which the stock appreciation right relates terminates. If a stock
appreciation right is granted in connection with an option, upon exercise of the
option, the stock appreciation right or portion thereof to which the option
relates terminates.

(ii) The Committee may withdraw any stock appreciation right granted under the
Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights. Such rules and regulations
may govern the right to exercise stock appreciation rights granted before
adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.

(iii) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one Share over its
fair market value on the date of grant (or, in the case of a stock appreciation
right granted in connection with an option, the option price per Share under the
option to which the stock appreciation right relates), multiplied by the number
of Shares covered by the stock appreciation right or the option, or portion
thereof, that is surrendered. No stock appreciation right shall be exercisable
at a time that the amount determined under this subparagraph is negative.
Payment by the Company upon exercise of a stock appreciation right may be made
in Shares valued at fair market value, in cash, or partly in Shares and partly
in cash, all as determined by the Committee.

(iv) For purposes of this paragraph 9, the fair market value of the Shares shall
be determined pursuant to paragraph 6(b)(iv), on the trading day preceding the
date the stock appreciation right is exercised.

(v) No fractional Shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof, cash may be paid in an amount equal to the value of the
fraction or, if the Committee shall determine, the number of Shares may be
rounded downward to the next whole Share.

 

6



--------------------------------------------------------------------------------

(vi) Each participant who has exercised a stock appreciation right shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the participant fails to pay the amount demanded, the Company or any parent or
subsidiary corporation of the Company may withhold that amount from other
amounts payable to the participant by the Company or any parent or subsidiary
corporation, including salary, subject to applicable law. With the consent of
the Committee, a participant may satisfy this obligation, in whole or in part,
by having the Company withhold from any Shares to be issued upon the exercise
that number of Shares that would satisfy the withholding amount due or by
delivering Shares to the Company to satisfy the withholding amount.

(vii) Upon the exercise of a stock appreciation right for Shares, the number of
Shares reserved for issuance under the Plan shall be reduced by the number of
Shares issued. Cash payments of stock appreciation rights shall not reduce the
number of Shares reserved for issuance under the Plan.

10. Changes in Capital Structure. If the outstanding shares of Common Stock of
the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation by reason of any recapitalization, reclassification,
stock split, combination of shares or dividend payable in shares, the Committee
shall make appropriate adjustments (i) in the number and kind of shares
available for awards under the Plan and in all other share amounts set forth in
the Plan; and (ii) in the number and kind of shares as to which outstanding
options and stock appreciation rights, or portions thereof then unexercised,
shall be exercisable, so that the participant’s proportionate interest before
and after the occurrence of the event is maintained, provided that this
paragraph 10 shall not apply with respect to transactions referred to in
paragraph 11. The Committee may also require that any securities issued in
respect of or exchanged for Shares issued hereunder that are subject to
restrictions be subject to similar restrictions. Notwithstanding the foregoing,
the Committee shall have no obligation to effect any adjustment that would or
might result in the issuance of fractional shares, and any fractional shares
resulting from any adjustment may be disregarded or provided for in any manner
determined by the Committee. Any such adjustment made by the Committee shall be
conclusive.

11. Effect of Reorganization or Liquidation.

(a) Cash, Stock or Other Property for Stock. Except as provided in
paragraph 11(b), upon a merger, consolidation, reorganization, plan of exchange
or liquidation involving the Company, as a result of which the shareholders of
the Company receive cash, stock or other property in exchange for or in
connection with their Common Stock (any such transaction to be referred to in
this paragraph 11 as an “Accelerating Event”), any option or stock appreciation
right granted hereunder shall terminate, but the optionee shall have the right
during a 30-day period immediately prior to any such Accelerating Event to
exercise his or her option or stock appreciation right, in whole or in part,
without any limitation with respect to vesting or exercisability.

(b) Stock for Stock. If the shareholders of the Company receive capital stock of
another corporation (“Exchange Stock”) in exchange for their Common Stock in any
transaction involving a merger, consolidation, reorganization, or plan of
exchange, all options granted hereunder shall be converted into options to
purchase shares of Exchange Stock and all stock appreciation rights granted
hereunder shall be converted into stock appreciation rights measured by the
Exchange Stock, unless the Committee, in its sole discretion, determines that
any or all such options or stock appreciation rights granted hereunder shall not
be converted, but instead shall terminate in accordance with the provisions of
paragraph 11(a). The amount and price of converted options and stock
appreciation rights shall be determined by adjusting the amount and price of the

 

7



--------------------------------------------------------------------------------

options or stock appreciation rights granted hereunder to take into account the
relative values of the Exchange Stock and the Common Stock in the transaction.

(c) The rights set forth in this paragraph 11 shall be transferable only to the
extent the related option or stock appreciation right is transferable.

12. Corporate Mergers, Acquisitions, Etc. The Committee may also grant options,
grant stock appreciation rights, award stock bonuses and sell stock under the
Plan having terms, conditions and provisions that vary from those specified in
the Plan; provided that any such awards are granted in substitution for, or in
connection with the assumption of, existing options, stock appreciation rights,
stock bonuses and stock sold or awarded by another corporation and assumed or
otherwise agreed to be provided for by the Company pursuant to or by reason of a
transaction involving a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation to which the Company or a
parent or subsidiary corporation of the Company is a party.

13. Amendment of Plan. The Board may at any time, and from time to time, modify
or amend the Plan in such respects as it shall deem advisable because of changes
in the law while the Plan is in effect or for any other reason. Except as
provided in paragraphs 6(b)(v), 10, 11 and 12, however, no change in an award
already granted shall be made without the written consent of the holder of such
award.

14. Approvals. The obligations of the Company under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company shall not be obligated to issue or deliver Shares under the
Plan if such issuance or delivery would violate applicable state or federal
securities laws, or if compliance with such laws would, in the opinion of the
Company, be unduly burdensome or require the disclosure of information which
would not be in the Company’s best interests.

15. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of the Company or any parent or subsidiary corporation of the Company
or shall interfere in any way with the right of the Company or any parent or
subsidiary corporation of the Company by whom such employee is employed to
terminate such employee’s employment at any time, for any reason, with or
without cause, or to increase or decrease such employee’s compensation or
benefits; or (ii) confer upon any person engaged by the Company or any parent or
subsidiary corporation of the Company any right to be retained or employed by
the Company or the parent or subsidiary or to the continuation, extension,
renewal, or modification of any compensation, contract, or arrangement with or
by the Company or the parent or subsidiary.

16. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Shares until the date of
issue to the recipient of a stock certificate for such Shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

Amended:    September 13, 2001    March 13, 2003    April 26, 2005    March 8,
2007    March 31, 2010

 

8